DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after reasonable search examiner could not find a reference or series of references that could be reasonably combined that taught: a computer system for converting images into another
resolution, the computer system comprising:
a display device configured to display images of a video game;
a processing system that includes at least one hardware processor, the processing system
configured to:
(a) generate, in connection with execution of a video game, a first image that is at
a first resolution;
(b) select a first block of pixels from the first image and add context data around the first pixel block to create a first context block;
(c) generate a first plurality of input channels based on the first block of pixels and the added data that forms the first context block;
(d) insert values from each of the first plurality of input channels into a first
activation matrix;
(e) apply the first activation matrix against a trained neural network to generate a
second activation matrix;
(f) generate, based on the second activation matrix, a second image that is in a
second resolution; and
(g) output, for the video game, the second image to a display,
wherein (b)-(g) are performed for each of a plurality of pixel blocks that are derived from
the first image.  The closest prior art, a combination of Kalchbrenner and Cox discloses a neural network to up sample an image of a video game. The combination however, fails to disclose add context data around the first pixel block to create a first context block and generate a first plurality of input channels based on the first block of pixels and the added data that forms the first context block. They do not consider the context of a pixel block in creating the activation matrix. 
Regarding claim 112, after reasonable search examiner could not find a reference or series of references that could be reasonably combined that taught:
a computer system for converting images into another resolution, the
computer system comprising:
a display device configured to display images of a video game;
a processing system that includes at least one hardware processor, the processing system
configured to:
generate, in connection with execution of a video game, a first image that is at
a first resolution;
select a first block of pixels from the first image;
generate a first plurality of input channels based on the first block of pixels;
insert values from each of the first plurality of input channels into a first
activation matrix;
apply the first activation matrix against a trained neural network to generate a
second activation matrix, wherein application of the first activation matrix against the trained

neural network includes applying a separable block transform using first and second matrices of
learned coefficients of the trained neural network with the first activation matrix wherein, as part
of the separable block transform, the first matrix is multiplied on the left of the activation matrix
and the second matrix is multiplied on the right;

generate, based on the second activation matrix, a second image that is in a
second resolution; and

output, for the video game, the second image to a display,

wherein (b)-(g) are performed for each of a plurality of pixel blocks that are derived from

the first image. The closest prior art, a combination of Kalchbrenner and Cox discloses a neural network to up sample an image of a video game. The combination however, fails to disclose
the neural network includes applying a separable block transform using first and second matrices of learned coefficients of the trained neural network with the first activation matrix wherein, as part of the separable block transform, the first matrix is multiplied on the left of the activation matrix and the second matrix is multiplied on the right.  
Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached “Notice of References Cited” for additional relevant prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715